DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/27/21.
	Applicant’s amendment to claims 1, 8 and 21 is acknowledged.
	Claims 14-20 are cancelled.
	Claims 1-13 and 21-27 are pending and subject to examination at this time.

Response to Arguments
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 8 and 21 are objected to because of the following informalities:  
In claim 1, line 14, claim 8, line 12 and claim 21, line 15, the word –the—appears to be missing in “active surface of the semiconductor die”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho[1] et al. US Publication No. 2010/0320590 A1 (of record) in view of Camacho[2] et al., US Publication No. 2008/0303123 A1 (of record) and Harnden et al., US Publication No. 2008/0135991 A1.

Camacho[1]  teaches:
1. A semiconductor package, comprising (see figs. 1-3): 
	a plurality of leads (204) having first ends (e.g. toward center) and second ends (e.g. away from center), wherein the plurality of leads include a plurality of active leads (e.g. 204 having a bond wire 314 connected) and a plurality of inactive leads (e.g. Inactive leads obvious when 204 does not have a bond wire 314 connected); 
	a semiconductor die (308) coupled to the plurality of leads such that a back surface of  the semiconductor die rest against surfaces of the first ends (e.g. toward center) of the plurality of leads (204), the semiconductor die including a plurality of bond pads (e.g. Bond pads are rectangles at top surface of semiconductor die 308 where the wires 314 are connected.) on an active surface, the active surface being opposite the back surface; 
	a conductive wire (314) coupled between a first bond pad of the plurality of bond pads and the second end (e.g. away from center) of a first active lead  of the plurality of active leads (204); and 
	a package body (102) covering the semiconductor die (308), the conductive wire (314), and first ends (e.g. toward center) of the plurality of leads (204), wherein outer portions of the second ends (e.g. away from center) of the plurality of active leads (e.g. 204 having a bond wire 314 connected) are exposed from the package body (102) at a first surface (e.g. bottom surface exposed in fig. 3) and form lands… See Camacho[1] at para. [0001] – [0072], figs. 1-6. 
	
	Camacho[1] does not expressly teach:
	wherein the second ends of the plurality of inactive leads are covered by the package body at the first surface  

	In an analogous art, Camacho[2] teaches:
	(see figs. 8-12) a plurality of leads (802, 804) having first ends and second ends, wherein the plurality of leads include a plurality of active leads (804) and a plurality of inactive leads (802); wherein outer portions of the second ends of the plurality of active leads (804) are exposed from a package body (818) at a first surface (e.g. bottom surface) and form lands, wherein the second ends of the plurality of inactive leads (802) are covered by the package body (818) at the first surface  (e.g. See para. [0061] disclosing “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.”)  See Camacho[2] at para. [0057] – [0072]. 


Camacho[1] is silent:
	wherein the active surface of semiconductor die is electrically decoupled from the plurality of inactive leads.

In an analogous art, Harnden teaches:
	(see fig. 14A-C) wherein the active surface of semiconductor die (1402) is electrically decoupled from a plurality of inactive leads (e.g. In fig. 14B the semiconductor die 1402 is coupled to leads on the left and right sides of the package and electrically decoupled from a plurality of inactive leads on the top and bottom sides of the package.  See para. [0080] disclosing “Electrical contacts to the second die 1402 are established through conventional 2 mil Gold bondwires attached 1404 to each contact pad on the die and to each of the leads on the two sides not used for BOL attachment of 1404 die.”)

Regarding claim 2:
It would have been obvious to one of ordinary skill in the art to form “wherein the plurality of inactive leads have thicknesses that are less than half the thicknesses of the outer portions of the second ends of the plurality of active leads” based on Camacho[2]’s disclosure in fig. 8 and at para. [0061]:  “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.”
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Regarding claim 3:
Camacho[1] further teaches:
3. The semiconductor package of claim 1, wherein the plurality of leads (204) are symmetrically arranged about a first axis of the semiconductor die, figs. 2A and 3, also see para. [0028] – [0044].

Regarding claim 4:
Camacho[1] further teaches:
4. The semiconductor package of claim 3, wherein the plurality of leads (204) are symmetrically arranged about a second axis, wherein the second axis is orthogonal to the first axis, figs. 2A and 3, also see para. [0028] – [0044].
	
	Regarding claim 5:
Camacho[1] further teaches:
5. The semiconductor package of claim 1, wherein the plurality of inactive leads (e.g. 204 that does not have a bond wire 314 connected) are exposed at respective side surfaces of the semiconductor package, figs. 1 and 3.

Camacho[2] also teaches:
5. The semiconductor package of claim 1, wherein the plurality of inactive leads (802) are exposed at respective side surfaces of the semiconductor package, figs. 8 and 12.

	Regarding claim 6:
Camacho[2] further teaches:
6. The semiconductor package of claim 5, wherein the plurality of inactive leads (802) are coplanar with the package body (818) at the respective side surfaces of the semiconductor package, fig. 12.

	Regarding claim 7:
Camacho[1] further teaches:
7. The semiconductor package of claim 5, wherein the plurality of active leads (204) extend along respective side surfaces of the semiconductor package to the first surface (e.g. bottom surface) of the semiconductor package, fig. 3.

Camacho[2] also teaches:
7. The semiconductor package of claim 5, wherein the plurality of active leads (804) extend along respective side surfaces of the semiconductor package to the first surface (e.g. bottom surface) of the semiconductor package, fig. 8.

	Regarding claims 21:
	Camacho[1] and Camacho[2] teach the limitations as applied to claim 1 and 3 above.
	Camacho[1] teaches the added limitation:
	(see figs. 1-3) a semiconductor die (308) coupled to the plurality of leads (204) such that the back surface of the semiconductor die abuts against the first ends (e.g. toward center) of the plurality of active leads (e.g. 204 having a bond wire 314 connected) and the first end (e.g. toward center) of the inactive lead leads (e.g. 204 that does not have a bond wire 314 connected).

	Regarding claim 22:
	Camacho[2] teaches the limitation as applied to claim 2 above.

	Regarding claim 23:
Camacho[1] teaches the limitation as applied to claim 3 above.

	Regarding claim 24:
Camacho[1] teaches the limitation as applied to claim 4 above.

	Regarding claim 25:
Camacho[1] teaches the limitation as applied to claim 5 above.

	Regarding claim 26:
Camacho[2] teaches the limitation as applied to claim 6 above.

	Regarding claim 27:
Camacho[1] and Camacho[2] teach the limitation as applied to claim 7 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Camacho[1] with the teachings of Camacho[2] because (i)  “The dummy leads 802 can provide electrical connectivity between multiple integrated circuit die thereby eliminating the need for one or more unconnected or vacant of the lead terminals 804.” (e.g. Camacho[2] at para. [0062]); and (ii)  “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.” (e.g. Camacho[2] at para. [0061]; also see para. [0072]). 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Camacho[1] with the teachings of Harnden because a semiconductor die is not attached to leads (-i.e.. inactive leads) used for BOL attachment.  See Harnden at para. [0080].


Claims 8, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho[1] et al. US Publication No. 2010/0320590 A1 (of record) in view of Harnden et al., US Publication No. 2008/0135991 A1.

Camacho[1]  teaches:
8. A semiconductor package, comprising (see figs. 1-3): 
	a plurality of active leads (204) having first ends (e.g. toward center) and second ends (e.g. away from center), 
	an inactive lead (e.g. Inactive leads obvious when 204 does not have a bond wire 314 connected) having a first end and a second end; 
	a semiconductor die (308) having a back surface and an active surface, the back surface being coupled to the plurality of leads such that the back surface abuts against first ends (e.g. toward center) of the plurality of active leads (204) and the first end of the inactive lead, the semiconductor die including a plurality of bond pads (e.g. Bond pads are rectangles at top surface of semiconductor die 308 where the wires 314 are connected.) on an active surface;	conductive wires (314) coupled between the plurality of bond pads and the second ends (e.g. away from center) of the plurality of active leads (204), respectively; and 
	a package body (102) over the conductive wires (314), the semiconductor die (308), and portions of the plurality of active leads and the inactive lead,… See Camacho[1] at para. [0001] – [0072], figs. 1-6. 
	
	Camacho[1] is silent:
	wherein the active surface of semiconductor die is electrically decoupled from the plurality of inactive leads.

In an analogous art, Harnden teaches:
	(see fig. 14A-C) wherein the active surface of semiconductor die (1402) is electrically decoupled from a plurality of inactive leads (e.g. In fig. 14B the semiconductor die 1402 is coupled to leads on the left and right sides of the package and electrically decoupled from a plurality of inactive leads on the top and bottom sides of the package.  See para. [0080] disclosing “Electrical contacts to the second die 1402 are established through conventional 2 mil Gold bondwires attached 1404 to each contact pad on the die and to each of the leads on the two sides not used for BOL attachment of 1404 die.”)
	
	Regarding claim 9:
	Camacho[1] teaches the limitations as applied to claim 1 above.

	Regarding claim 13:
Camacho[1] teaches the limitation as applied to claim 3 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Camacho[1] with the teachings of Harnden because a semiconductor die is not attached to leads (-i.e.. inactive leads) used for BOL attachment.  See Harnden at para. [0080].


	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho[1] in view and Harnden, as applied to claim 8 above, in further view of Camacho[2] et al., US Publication No. 2008/0303123 A1 (of record).

	Regarding claim 10:
	Camacho[1] and Harden teach all the limitations of claim 8 above, but do not expressly teach wherein inner and outer portions of the inactive lead is covered by the package body at the first surface.
	Camacho[2] teaches the limitation as applied to claim 1 above.

	Regarding claims 11-12:
	Camacho[1] and Harden teach all the limitations of claim 8 above, but do not expressly teach wherein the plurality of inactive leads have thicknesses that are less than half the thicknesses of the outer portions of the second ends of the plurality of active leads.
	Camacho[2] teaches the limitation as applied to claim 2 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Camacho[1] with the teachings of Camacho[2] because (i)  “The dummy leads 802 can provide electrical connectivity between multiple integrated circuit die thereby eliminating the need for one or more unconnected or vacant of the lead terminals 804.” (e.g. Camacho[2] at para. [0062]); and (ii)  “The dummy leads 802 can preferably be half-etched to provide a thickness of the dummy leads 802 less than a thickness of the lead terminals 804 thereby eliminating exposure from a package backside. The lead terminals 804 can be electrically connected from a package backside without exposure of the dummy leads 802 adjacent the lead terminals.” (e.g. Camacho[2] at para. [0061]; also see para. [0072]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 June 2022